DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on November 21, 2019.  Accordingly, claims 1-15 are cancelled, and newly added claims 16-30 are currently pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on November 21, 2019; October 5, 2020; and March 2, 2021 are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not limited to a single paragraph, and it uses the form and legal phraseology often used in patent claims, such as “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 24 is objected to because of the following informalities:  there is a lack of antecedent basis as “the first and the second medium” have not been defined in the claim 16 from which claim 24 is dependent.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-21 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wernet et al. (WO 2014131639 A1).
Claims 16, 29 and 30 presents a method, a computer program product and a non-transitory computer readable medium, respectively, according to the apparatus for process monitoring in automation technology of claim 26.  Therefore, the argument made against claim 26 also applies, mutatis mutandis, to claims 16, 29 and 30.
Wernet et al. teaches an apparatus for monitoring a predefined filling level of a medium in a container comprising:

    PNG
    media_image1.png
    571
    400
    media_image1.png
    Greyscale

With regard to claims 16, 26, 29 and 30, an  apparatus for process monitoring in automation technology (FIG. 1,the device for monitoring a predetermined level of a medium in a container (FIG. 1, container 11) including a capacitive or conductive measuring probe (FIG. 1, conductive level measuring probe 1); and an electronics unit (FIG. 1, electronic unit 3 and electronic unit 4) configured to perform the following steps: ascertain whether the measuring probe (FIG. 1, conductive level measuring probe 1) is at least partially in contact with a medium in a container (FIG. 1, container 11) (Abstract: “determine whether the predefined filling level of the medium in the container has been reached and generates a message if the predefined filling level is exceeded and/or undershot”); register as a function of time (switching points based on the stored switching curve as shown in Fig. 4 ) at least an electrical conductivity of the medium, a dielectric constant of the medium or a degree of coverage of the measuring probe (FIG. 1, conductive level measuring probe 1) by the medium (Page 5, lines 11-16; page 8, lines 5-6; page 10, lines 14-23; and claims 2 and 9); and monitor at least one process running (Abstract: “monitoring a predefined filling level”) within the container (FIG. 1, container 11) based on the electrical conductivity, the dielectric constant or the degree of coverage as a function of time (switching points based on the stored switching curve as shown in Fig. 4 ) (FIGS. 6 and 7).
With regard to claims 17 and 27, an interface (FIG. 1, connection between electronic unit 3 , electronic unit 4 and  control unit 2) for transmission of the ascertained measured values of at least the electrical conductivity, the dielectric constant or the degree of coverage to an external unit (FIG. 1, control unit 2) (Page 7, lines 16-18).
With regard to claim 28, a display unit (FIG. 1, control unit 2) for display (FIGS. 3 and 4) of at least the electrical conductivity, the dielectric constant or the degree of coverage as a function of time, or for display of information concerning the process running within the container (FIG. 1, container 11) (Page 5, lines 26-36).
With regard to claim 18, at least one process parameter (predefined filling level) of the at least one medium in the container (FIG. 1, container 11) is ascertained for monitoring the process.
With regard to claim 19, it is determined whether a predeterminable fill level of medium is present in the container (FIG. 1, container 11) or whether the measuring probe is at least partially covered by a thin film of the at least one medium (Abstract).
With regard to claim 20, a mixing of at least a first medium and a second medium (monitored medium with suitable weighting factors) is monitored in the container (FIG. 1, container 11) (Page 4, lines 15-28).
With regard to claim 21, a cleaning process taking place in the container (FIG. 1, container 11) is monitored (Page 2, lines 3-8).
With regard to claims 29 and 30, as clearly seen in FIGS. 1 and 3-7, it is inherent to use a computer program product for execution by a computer including computer code or a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor (FIG. 1, control unit 2), cause the processor (FIG. 1, control unit 2) to perform the claimed method for process monitoring in automation technology based at least on one capacitive or conductive measuring probe (FIG. 1, conductive level measuring probe 1) for determining at least one process variable (predefined filling level) of at least one medium in a container (FIG. 1, container 11) as recited in claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wernet et al. in view of Roedfalk et al. (WO 2011136729 A1).
Wernet et al. teaches all that is claimed as discussed in the above rejection of claims 16-21 and 26-30, but it does not specifically teach the following features:
A mixing of at least a first medium and a second medium is monitored in the container.
The presence of a predeterminable proportion of at least the first and the second medium in the container (FIG. 1, container 11) is monitored.
Roedfalk et al. teaches a measurement system for processing of electrically conductive materials comprising:

    PNG
    media_image2.png
    752
    556
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    707
    759
    media_image3.png
    Greyscale

With regard to claim 20, a mixing of at least a first medium and a second medium (FIGS. 1A, 1B and 1C, mixing or transition zone M2 between matte layer M1 and the slag layer S) is monitored in the container (FIGS. 1A, 1B and 1C, vessel 1) (Page 7, lines 3-12).
With regard to claim 24, the presence of a predeterminable proportion of at least the first and the second medium (FIG. 6, step 66) in the container (FIGS. 1A, 1B and 1C, vessel 1) is monitored (Page 4, lines 1-3; and page 12, lines 3-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for monitoring a predefined filling level of a medium in a container of Wernet et al. to monitor a mixing of at least a first medium and a second medium and the presence of a predeterminable proportion of at least the first and the second medium in the container as taught by Roedfalk et al. since Roedfalk et al. teaches that such an arrangement is beneficial to provide information about zones/layers (S, M1, M2) that differ by e.g. composition of matter, degree of melting, degree of mixing as disclosed in the Abstract.
Claims 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wernet et al. in view of Sonntag (EP 1882914 B1).
Wernet et al. teaches all that is claimed as discussed in the above rejection of claims 16-21 and 26-30, but it does not specifically teach the following features:
Based on a change of the electrical conductivity, the dielectric constant or the degree of coverage, it is detected, how far the cleaning process has progressed.
Based on the electrical conductivity, the dielectric constant or the degree of coverage, residues of the at least one medium remaining in the container after termination of the cleaning process are detected.
Adherence to a recipe for a process is monitored.
Sonntag teaches a method and assembly for determining the presence or status of a medium or a mixture comprising:

    PNG
    media_image4.png
    452
    369
    media_image4.png
    Greyscale

With regard to claim 22, based on a change of the electrical conductivity, the dielectric constant or the degree of coverage, it is detected, how far the cleaning process has progressed (Paragraphs:[0013]-[0014], and [0030]-[0031]).
With regard to claim 23, based on the electrical conductivity, the dielectric constant or the degree of coverage, residues of the at least one medium remaining in the container (FIG. 1, container 11) after termination of the cleaning process are detected (Paragraphs:[0013]-[0014], and [0030]-[0031]).
With regard to claim 25, adherence to a recipe for a process is monitored (Paragraphs:[0013]-[0014], and [0030]-[0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for monitoring a predefined filling level of a medium in a container of Wernet et al. to monitor the cleaning system as taught by Sonntag since Sonntag teaches that such an arrangement is beneficial to determine the presence, the composition or the state of a medium from a signal provided by a sensor arrangement as disclosed in paragraph [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
John (US 5,220,514 A) teaches a method & apparatus for liquid level conductance probe control unit with increased sensitivity.
Johnson (US 2005/0062611 A1) teaches an automatic shutoff overflow controller.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858